DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            M.H., the Mother,
                               Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D21-1277

                            [August 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 19-50 CJ-DP.

   Albert W. Guffanti of Albert W. Guffanti, P.A., Miami, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

  Thomasina F. Moore, Statewide Director of Appeals, and Sara Elizabeth
Goldfarb, Senior Attorney, Appellate Division, Tallahassee, for appellee
Guardian ad Litem.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.